Title: To George Washington from Fielding Lewis, 26 March 1780
From: Lewis, Fielding
To: Washington, George


          
            Dear Sir
            26th March 1780.
          
          At the request of my Friend Mr James Hunter I inclose You a Letter for Mr Fras Gallibert a French Mercht Prisoner at New York desireing it may be forwarded to him. I informed You in my last of my bad state of health since which I am much mended, a little warm weather I think will compleat the cure, the rest of my family are well except my Son George who has never been well since his illness when in the Army,

frequently complaining of Rhumatick pains, he left this with his wife last Fryday to settle in Frederick. I have given him my Plantation on the River where he intends to build, one of the Lotts of Mercers Land which You bought joins him on which there is a quantity of Rail timber which article I fear he may want in a few Years if You incline to sell it I shall be glad to purchase, or I would make an exchange with You, giving my part of Waugh plated Lands for so much of what You bought of Mercers Estate as You shall judge of equal value.
          We have no late advices from Charles Town but are under great apprehensions for its safety. I hope Genl Woodford with the Virginia Troops will be there in time to assist tho’ I think they were slow in their march that way; will not the Irish demands of a free Trade opperate to our advantage? I think we must have peace soon We all join in our Loves to you & your Lady I am Dr Sir Yr Affectionate
          
            Fielding Lewis
          
        